Citation Nr: 0623401	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the residuals of cancer 
of the larynx and a thyroid disorder secondary to exposure to 
radiation, herbicides, and other chemicals.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that denied the veteran's claim of entitlement to 
service connection for the residuals of cancer of the larynx 
and a thyroid disorder.  

This matter was previously before the Board in September 
2005, at which time it was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As was noted in the Board's September 2005 remand, the 
veteran claims, in part, that cancer of the larynx and a 
thyroid disorder resulted from exposure to herbicides, 
mustard gas, and other gases and chemicals in conjunction 
with his duties as a decontamination specialist at Fort 
McClellan, Alabama in 1967.  The veteran's service personnel 
records reflect that he spent some portion of his service 
working in that capacity.  

In view of the veteran's claims that he was exposed to 
mustard gas and other chemicals and the evidence showing that 
the veteran served as a decontamination specialist, the Board 
directed the AOJ to conduct evidentiary development of the 
matter in the September 2005 remand.  Specifically, the 
remand directed that the AOJ follow the guidelines set forth 
in VBA Adjudication Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18, to attempt to verify whether the 
veteran was exposed to herbicides, mustard gas, and other 
chemicals while in service, to include at Fort McClellan in 
1967, through contact with the Army, National Personnel 
Records Center (NPRC) in St. Louis, Missouri (NPRC), or other 
alternate sources.

A review of the records reveals that while the AOJ contacted 
the NPRC, and received a response therefrom, the AOJ 
apparently did not contact the Army, as the Board directed in 
the September 2005 remand and as is required by VBA 
Adjudication Manual, M21-1, Part 3, Chapter 5, Subchapter II, 
§ 5.18 (e).  Nor is it apparent that the AOJ followed the 
guidelines of Training Letter 05-01 (TL 05-01), which 
replaces M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 (c).

The Board's September 2005 remand conferred on the veteran 
the right to compliance with the remand orders, as a matter 
of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Following the guidelines set out in 
VBA Adjudication Manual, M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18, 
particularly under § 5.18 (e) and TL 05-
01, the AOJ should attempt to verify 
whether the veteran was exposed to mustard 
gas while in service.  Specifically, the 
AOJ is directed to contact the Army and 
other appropriate sources under VBA 
Adjudication Manual, M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18, to 
attempt to verify whether the veteran was 
exposed to mustard gas during his service, 
to include at Fort McClellan in 1967.

2.  After this action has been completed, the RO 
should take adjudicatory action concerning 
whether the veteran is entitled to service 
connection for the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



